DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 4-20, in the reply filed on 08/23/2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden because the subject matter of each of the designated inventions is sufficiently related that a thorough search for the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated inventions.  This is not found persuasive because it is pointed out that MPEP 803 goes on to state that, for the purpose of the initial requirement, a serious burden on the examiner may be prima facie shown if the examiner shows by approximate explanation of separate classification or separate status in the art or a different filed of search as defined in MPEP 808.02.  The prima facie showing may be rebutted by approximate showing or evidence by applicant. A prima facie showing was made in the restriction requirement, but applicant has failed to successfully rebut it with and appropriate or evidence. 
The requirement is still deemed proper and is therefore made FINAL.

This application is in condition for allowance except for the presence of claims 1-3 directed to an invention non-elected with traverse in the reply filed on 08/23/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.

Allowable Subject Matter
Claims 4-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 4-16 have been allowed because the prior art of the record does not disclose or suggest a method to control a liquid dispenser comprising sensing that a liquid discharge button has been selected;
when temperature-related information of a first liquid stored in a tank 1s less than a first critical value, performing a first mode m which an agitator is stopped, the agitator being configured to agitate the first liquid; when the temperature-related information of the first liquid is greater than the first critical value but less than a second critical value that is greater than the first critical value, performing a second mode in which the agitator is rotated at a first rotational speed;
when the temperature-related information is greater than the second critical value, performing  a third mode in which the agitator is rotated at a second rotational speed that is  greater than the first rotational speed; and
dispensing a second liquid where heat-exchange has occurred with the first liquid stored in the tank.
	Claims 17-20 have been allowed because the prior art of the record does not disclose or suggest a method for controlling a liquid dispenser, comprising:
measuring a temperature of a first liquid stored in a tank of the liquid dispenser;
operating a compressor at a low frequency to compress refrigerant and rotating an agitator at a low speed to agitate the first liquid when the temperature of the first liquid is greater than a first predetermined temperature;

sensing whether a button to dispense the second liquid has been operated.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        October 22, 2021